DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on February 4, 2022. The examiner acknowledges the amendments to claims 1, 2, 5, 7, 8, 12, 15, 16, and 20 and the cancellation of claim 11. Claims 1-10 and 12-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/108,686, 61/173,396, and 61/186,616, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claims 1-4 and 6: The ‘686 provisional application discloses a needle with a hollow lumen and a tip that can be retracted via a wire through the lumen wherein retraction of the tip forces the anchor off (see p. 2, last two paragraphs). There is no disclosure of a snap-fit connection between a distal end of the wire and the anchor device, as recited in claim 1. This is first disclosed in the ‘396 provisional application, via incorporation by reference of WO 2007/097994. Therefore the effective filing date of claim 1 is April 28, 2009.
Regarding claim 5: the ‘686 and ‘396 provisional applications fail to disclose first and second depressible actuators. First and second depressible actuators are disclosed in the ‘616 provisional application, however the ‘616 provisional application fails to disclose the wire has a distal end configured to be snap-fit- to an anchor device. Instead, the ‘616 application discloses the distal end 54 of the needle may include a tapered or bulbous structure to forceably or mateably engage with the anchor 70. This is not clear support for “snap-fit”. A device comprising a wire having a distal end portion configured to be snap-fit to an anchor device AND comprising first and second depressible actuators is first disclosed in parent Application 12/606,758. Therefore, the effective filing date of claim 5 is October 27, 2009.
Regarding claims 7-10: claim 7 recites a wire having a distal end portion defining a shoulder and being configured to be snap-fit to an anchor device AND a handle assembly comprising first and second actuators. For the same reasons provided for claim 5, claims 7-10 also have an effective filing date of October 27, 2009.
Regarding claim 12: the ‘686 and ‘396 provisional applications fail to disclose a wire extending through a needle lumen and having an enlarged distal portion configured to extend distally from the anchor when the anchor is coupled to the wire. This is first disclosed on the ‘616 provisional application, therefore the effective filing date of claims 12-20 is June 12, 2009.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the distal portion of the needle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogdahl (WO 2007/097994 A1).
Claim 1: Ogdahl discloses a surgical needle device 270, comprising: a needle 276 including a lumen, a proximal portion, and a wire 284 disposed in and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21), the wire having a distal end portion configured to be snap-fit to an anchor device (p. 55, line 22 - p. 56, line 4, “a snap fit”); and a handle assembly including at least one depressible actuator 282, and a body portion 280 having a proximal portion and a distal portion, the distal portion of the body coupled to the proximal portion of the needle, and the at least one depressible actuator in operative communication with a portion of the wire (figs. 14A-B and p. 55, lines 7-21)
Claim 2: Ogdahl discloses a distal portion of the needle is configured to receive the anchor device (fig. 14A-C).
Claim 3: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.
Claim 6: Ogdahl discloses the insertion tool may be curved in two or three dimensions and may be curved such that the distal end is located at the obturator internus muscle when the needle is inserted through a vaginal incision (p. 32, line 24 - p. 33, line 2 and p. 34, lines 14-16). Figs. 14A-B also show the needle with a curve. A “distal portion” of the needle can be defined so as to include the curved length.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Watschke (US 2003/0023250 A1).
Claim 5: Ogdahl fails to disclose the handle assembly comprises first and second depressible actuators. However, Watschke discloses an alternative actuator configuration for distally advancing a wire 44 [0085]. Watschke discloses a handle assembly coupled to a proximal portion of needle 44 and first and second depressible actuators 24 in operative communication with the wire 44 (figs. 1A and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an actuator configuration similar to that shown by Watschke in the needle device of Ogdahl since Watschke discloses the actuation mechanism causes advancement of a pusher/wire member (as required by Ogdahl) and has the added benefit that it can be fired with either the surgeon’s thumb or index finger [0076] and with either hand.
Claim 7: Ogdahl discloses a surgical needle device 270, comprising: a needle 276 including a straight length, a curved length, a lumen 278, a distal portion 274, and a wire 284 extending through and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21), the wire having a distal end portion 288 defining a shoulder and being configured to be snap-fit to an anchor device (p. 55, line 22 - p. 56, line 4, “a snap fit”; p. 56, lines 17-25, enlarged tip 288 is blocked from moving proximally by springs 296 and thus defines a shoulder that interferes with springs until springs are spread apart by collar 286); and a handle assembly including a body 280, an actuator 282 operatively connected with the wire (p. 55, lines 18-21), the body having a distal end portion and a proximal end portion, wherein the generally straight length of the needle extends out from the distal end portion of the body (figs. 14A-B).
Ogdahl fails to disclose the handle assembly comprises first and second actuators. However, Watschke discloses an alternative actuator configuration for distally advancing a wire 44 [0085]. Watschke discloses a handle assembly coupled to a proximal portion of needle 44 and first and second depressible actuators 24 in operative communication with the wire 44 (figs. 1A and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an actuator configuration similar to that shown by Watschke in the needle device of Ogdahl since Watschke discloses the actuation mechanism causes advancement of a pusher/wire member (as required by Ogdahl) and has the added benefit that it can be fired with either the surgeon’s thumb or index finger [0076] and with either hand.
Claim 8: Ogdahl discloses a distal portion of the needle is configured to receive the anchor device (fig. 14A-C).
Claim 9: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.

Claims 12, 13, 16-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Goddard (US 2008/0132753 A1).
Claim 12: Ogdahl discloses a surgical implant system, comprising: a sling implant 170 having opposing end portions and a support portion (fig. 3B), and at least one anchor 172 provided at one of the opposing end portions; an implant introducer tool 270 including; a needle 276 having a straight length, a lumen 278, a distal portion 274, and a wire 284 extending through and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21); and a handle assembly having a body 280, and at least one depressible actuator 282 operatively connected with the wire 284 (p. 55, lines 18-21), the body having a distal end portion and a proximal end portion, wherein the straight length of the needle extends out from the distal end portion of the body (figs. 14A-B).
Ogdahl fails to disclose the wire has an enlarged distal portion that is configured to extend distally from the at least one anchor when the at least one anchor is coupled to the wire. However, Goddard discloses an implant introducer tool comprising a wire 12 extending through the lumen of a needle 14, the wire comprising an enlarged distal portion 13 that is configured to extend distally from an anchor 38a/38b when the anchor is coupled to the wire 12 (figs. 1-2, 3B; [0038] and [0048-49] anchor is slid over tip 13 which is used to pierce tissue, therefore the tip must extend distally beyond the anchor). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogdahl such that the wire has an enlarged distal portion that is configured to extend distally from the at least one anchor when the at least one anchor is coupled to the wire, as taught by Goddard, in order to aid in dissecting tissue during insertion (Goddard [0029 and 0049]).
Claim 13: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.
Claim 16: Ogdahl discloses a portion of the needle includes a curved length (figs. 14A-B).
Claim 17: Ogdahl discloses an anchor device provided at each of the opposing end portions of the sling implant (fig. 3B).
Claim 18: Ogdahl discloses the sling implant is constructed at least in part of a polymer mesh material (p. 14, lines 15-17).
Claim 20: Ogdahl discloses a distal tip of the wire extends through a lumen defined by the at least one anchor (fig. 14C). In the combination with Goddard, the distal tip extends through the lumen and out of the at least one anchor (Goddard [0048] connector or anchor slides over the tip 13 such that tip 13 extends out of the anchor).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Goddard as applied to claim 12 above, and further in view of Watschke.
Claim 15: Ogdahl, as modified by Goddard, fails to disclose the handle assembly comprises first and second actuators. However, Watschke discloses an alternative actuator configuration for distally advancing a wire 44 [0085]. Watschke discloses a handle assembly coupled to a proximal portion of needle 44 and first and second depressible actuators 24 in operative communication with the wire 44 (figs. 1A and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an actuator configuration similar to that shown by Watschke in the needle device of Ogdahl, as modified by Goddard, since Watschke discloses the actuation mechanism causes advancement of a pusher/wire member (as required by Ogdahl) and has the added benefit that it can be fired with either the surgeon’s thumb or index finger [0076] and with either hand.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Petros (US 2005/0256530 A1).
Claims 4 and 10: Ogdahl fails to disclose the distal portion of the needle includes a barb guard. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 to abuttably receive an anchor device (fig. 11 and [0066-67]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Ogdahl to include a barb guard to abuttably receive the anchor device, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Goddard as applied to claims 12 and 13 above, and further in view of Petros.
Claim 14: Ogdahl, as modified by Goddard, fails to disclose the distal portion of the needle includes a barb guard. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 to abuttably receive an anchor device (fig. 11 and [0066-67]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Ogdahl in view of Goddard to include a barb guard to abuttably receive the anchor device, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.
Claim 19: Ogdahl, as modified by Goddard, fails to disclose the distal portion of the needle includes a barb guard having an angled surface and the at least one anchor has an angled anchor surface that abuttably seats within the angled barb surface. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 having an angled barb surface and at least one anchor 115 having an angled anchor surface that abuttably seats within the angled barb surface (fig. 11 and [0066-67] barb guard 189 has surface portions that abuttably seat with the anchor 115, any of these surfaces can be considered to have any arbitrary “angle”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogdahl in view of Goddard such that the needle includes a barb guard having an angled surface and the anchor includes an angled anchor surface that abuttably seats within the angled barb surface, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791